USDC IN/ND case 1:20-cv-00293-HAB-SLC document 24 filed 01/12/21 page 1 of 4


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

REV. GETACHEW Y. KASSA (JOHN),                  )
                                                )
        Plaintiff,                              )
                                                )
v.                                              )       Cause No. 1:20-CV-293-HAB
                                                )
CONCORDIA SEMINARY FORT                         )
WAYNE INDIANA, et al.,                          )
                                                )
        Defendants.                             )

                                      OPINION AND ORDER

        Plaintiff, proceeding pro se, filed a Civil Complaint (ECF No. 1) against Defendants

alleging, generally, that he was discriminated against during his doctoral studies at Concordia

Lutheran Theological Seminary (“Concordia”). Now before the Court is Defendants’ Motion to

Dismiss (ECF No. 12). Plaintiff was granted multiple extensions to file a response. (ECF Nos. 19,

22). Plaintiff’s response, such as it is, merely asks the Court to keep his lawsuit “active” until trial.

(See ECF No. 23). The Court agrees with Defendants that the complaint fails to state a claim that

is plausible on its face and will dismiss the complaint under Fed. R. Civ. P. 12(b)(6).

A.      Plaintiff’s Allegations

        Plaintiff’s complaint is not a model of clarity, but he appears aggrieved by the actions of

two administrators at Concordia. The first alleged tortfeasor is Dr. Charles Geishen (“Geishen”)

the “Academic Dean.” Plaintiff alleges that Geishen “DISCRIMINATED ME” (sic) in relation to

Plaintiff’s doctoral dissertation. The alleged wrongdoing began in 2017, when Geishen refused

Plaintiff’s request to change his dissertation chairman (the original chairman was on sabbatical),

causing a one-year delay in Plaintiff’s studies. Once the dissertation was ready to present, Plaintiff

alleges that Geishen involved the second individual Defendant, Dr. Detlev Schulz (“Schulz”), in
USDC IN/ND case 1:20-cv-00293-HAB-SLC document 24 filed 01/12/21 page 2 of 4


choosing his dissertation committee rather than allowing Plaintiff to choose his own committee. It

appears that the dissertation process went poorly for Plaintiff, resulting in Concordia refusing to

issue a Ph.D. Plaintiff claims that Geishen and Schulz were part of the “decision maker” (sic) that

denied him the Ph.D., that they encouraged him to accept a master’s degree in place of the

doctorate, and that Geishen instructed him not to reapply for the Ph.D. or contact anyone involved

in the dissertation process.

        The allegations against Schulz are similar in theme. According to the complaint, Schulz

prevented other Concordia students from editing Plaintiff’s dissertation. Schulz then offered

Plaintiff the aforementioned master’s degree rather than the Ph.D. Plaintiff “worked for.” When

Plaintiff refused, and instead approached Schulz to find out the process going forward, Schulz is

alleged to have told Plaintiff not to talk to anyone at Concordia and “just leave.” Finally, Plaintiff

claims that Schulz refused to accept a $500 donation from Plaintiff aimed at sponsoring a student,

which Plaintiff asserts “was discriminating (sic) colored people.”

B.      Legal Discussion

1.      Motion to Dismiss Standard

        To survive a Rule 12(b)(6) motion, the complaint must not only provide the defendant with

fair notice of a claim’s basis but must also establish that the requested relief is plausible on its face.

See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). The allegations in the complaint must be “enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. At the same time, the plaintiff need not plead legal

theories; it is the facts that count. Hatmaker v. Mem’l Med. Ctr., 619 F.3d 741, 743 (7th Cir. 2010).




                                                    2
USDC IN/ND case 1:20-cv-00293-HAB-SLC document 24 filed 01/12/21 page 3 of 4


2.     Plaintiff’s Complaint Fails to State a Plausible Claim

       The thrust of Defendants’ argument is that, while Plaintiff may have alleged procedural

irregularities in his dissertation process, he has not alleged facts that state a claim for

discrimination. The Court agrees. Dissatisfaction with grades does not a federal lawsuit make. See,

e.g., Bounds v. Cardinal Stritch Univ., 2011 WL 703593 at *2 (E.D. Wisc. Feb. 18, 2011). Plaintiff

pleads no facts that, if true, demonstrate that the denial of his Ph.D. was based on some form of

invidious discrimination, nor could one even infer discrimination from the complaint. The Court

finds no facts in the complaint that would support a finding of discrimination in the selection of

Plaintiff’s dissertation committee, the denial of his Ph.D., the offering of a replacement master’s

degree, or his subsequent dismissal from Concordia. Plaintiff is clearly unhappy with the way the

process played out, but that indignation alone cannot survive a motion to dismiss.

       As Defendants additionally note, Plaintiff has not specified the type of discrimination he

faced. Federal law provides a veritable cornucopia of constitutional and statutory claims

addressing discrimination based on race, sexual identity, national origin, political viewpoint, and

many others. While the Court disagrees with Defendants’ assertion that Plaintiff must specifically

identify the statute under which he proceeds, Plaintiff does have to plead facts that would entitle

him to relief under some theory. Is Plaintiff claiming that he was discriminated against because of

his age? His race? National origin? The fact that the Court cannot answer these questions, and that

Plaintiff chose not to provide any clarification in his response, is evidence enough that the

complaint is legally deficient.

C.     Conclusion

       For the foregoing reasons, Defendants’ Motion to Dismiss (ECF No. 12) is GRANTED.

Plaintiff’s Civil Complaint (ECF No. 1) is DISMISSED.



                                                3
USDC IN/ND case 1:20-cv-00293-HAB-SLC document 24 filed 01/12/21 page 4 of 4


     SO ORDERED on January 12, 2021.

                                        s/ Holly A. Brady
                                       JUDGE HOLLY A. BRADY
                                       UNITED STATES DISTRICT COURT




                                         4
